 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 ROBIN M. WALL (CABN 235690)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7071
 7        Fax: (415) 436-6748
          robin.wall@usdoj.gov
 8
   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12

13   ANGELA JENKINS,                          Docket No. 15-cv-01921-RS (DMR)

14                       Plaintiff,
                                              STIPULATION OF DISMISSAL;
15   v.                                       ORDER

16   MICHAEL R. POMPEO, Secretary, United
     States Department of State,
17
                         Defendant.
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL
     No. 15-CV-01921-RS (DMR)
 1                                     STIPULATION OF DISMISSAL

 2          As authorized by Federal Rule of Civil Procedure 41(a), Plaintiff Angela Jenkins and the

 3 Federal Defendant, having entered into a settlement agreement and each party having executed the

 4 agreement, hereby stipulate to dismissal with prejudice of all of Ms. Jenkins’ claims against the

 5 Federal Defendant in this action.

 6          Each party will bear its own costs and attorneys’ fees.

 7          It is so stipulated, through counsel of record.

 8
     DATED:                        , 2019
 9                                                            MAUREEN MCFADDEN
                                                              Plaintiff’s Attorney
10

11 DATED:                          , 2019                     DAVID L. ANDERSON
                                                              United States Attorney
12
                                                              ______________________________
13                                                            ROBIN M. WALL
                                                              Assistant United States Attorney
14                                                            Attorney for Defendant
15

16
                                                                 ORDER
17
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
18

19 Dated: June 3, 2019
                                                              HON. RICHARD SEEBORG
20                                                            United States District Judge
21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL
     No. 15-CV-01921-RS (DMR)
